Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 2/4/21.  Claim 8 is amended.  Claims 8-9,13-14 are pending.
Claim Rejections - 35 USC § 112
Claims 8-9 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment filed on 2/4/21, applicant amends claim 8 to recite “ a salt product for reducing sodium intake by 30-50%”.  The amendment is not supported by the original disclosure.  Applicant points to page 4 of the specification.  However, page 4 does not disclose reducing sodium intake by 30-50%.  Lines 14-15 of the specification discloses “ precisely, the salt products of the invention are able to maintain taste of food with 30-50% reduced salt, suggesting that they can effectively reduce daily intake of salt consumed with food”.  The percent of 30-50% is amount of reduced sat in a food; it is not a general reduction in sodium intake.  There is no percentage disclosed for the reduced daily intake of salt.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the limitation of “ for reducing sodium intake by 30-50%” is vague and indefinite because it is not known clear what is intended.  It is unclear how the reduction in intake is measured.  Page 4 of the specification discloses “ 30-50% reduced salt” of food. There is no parameter defined for the intake.
Claim Rejections - 35 USC § 103
Claims 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalziel ( 2005/0255202) in view of Nakamura ( 2012/0156356).
For claims 8-9, Dalziel discloses  particle coated with an aqueous solution of an encapsulating material.  The particles being coated include salt.  The encapsulating materials is an aqueous solution that can include flavoring agent or enhance, flavor retaining agent, nutritional supplementing agent, protein etc..  The encapsulating coats the solid particles so that the coating will encase the particles.  Any food particle can be encapsulated.  The encapsulating is a solution containing various agents.  ( see paragraphs 0021-0027,0035,0037,0055-0080,0087)
Dalziel does not disclose the coating material is a dried and pulverized amino extract obtained from treating protein and the amount of 3-10% amino acid and 90-97% salt and the percent of 30-50% as in claim 8 .
Nakamura discloses a powdery seasoning prepared from a protein hydrolysate liquid.  The protein materials include wheat gluten, corn gluten, soybean, gelatin etc..  The protein can be denatured by any acid, alkali.  The protein hydrolysate  is spray-dried to obtain the powdery seasoning.  The seasoning is restorable upon addition of water.  The suspension has rich umani and light color and is suitable for various foods and drink.  The amount of seasoning in the foods may be appropriately chosen according to the type of the food.  Normally, the amount ranges from .1-5%. ( see paragraphs 0020-0025,0029)
.
Claims 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalziel in view of Nakamura as applied to claims 8-9 above, and further in view of Suzuki ( 2011/0104340).
Dalziel in view of Nakamura does not disclose cellulose in the amount claimed.

Nakamura discloses spray-drying of the protein hydrolysate by adding an excipient including dextrin, gelatin and starch.  As shown in Suzuki, cellulose is also an excipient to use in spray drying.  It would have been obvious to one skilled in the art to use cellulose to obtain the powdered protein hydrolysate in Nakamura as substituting one ingredient for another to perform the same function.  As to the amount of cellulose, Nakamura discloses that .1-5% of the powder can be used.  If the amount of the excipient is 30%, the amount of excipient in use can be as high as 1.5%.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalziel ( 2005/0255202) in view of  Schoenmaker ( 6007851).
Dalziel discloses  particle coated with an aqueous solution of an encapsulating material.  The particles being coated include salt.  The encapsulating materials is an aqueous solution that can include flavoring agent or enhance, flavor retaining agent, nutritional supplementing agent, protein etc..  The encapsulating coats the solid particles so that the coating will encase the particles.  Any food particle can be encapsulated.  The encapsulating is a solution containing various agents.  ( see paragraphs 0021-0027,0035,0037,0055-0080,0087)
Dalziel does not disclose the coating material is a dried and pulverized amino extract obtained from treating protein and the amount of 3-10% amino acid and 90-97% salt and the percent as in claim 8 .
	Schoenmaker discloses a flavor enhancer that is low in monosodium glutamate.  The flavor enhancer is formed from soybean which is processed to form protein hydrolysate.  The flavor enhancer is low in monosodium glutamate which can be used by individuals who prefer to minimize their monosodium glutamate.  After hydrolysis, the pH of the hydrolysed suspension is lower to between about 3.5-4.5 which causes precipitation of part of the proteins in the suspension.  The precipitation is 
Dalziel discloses the encapsulating liquid can includes flavor agent, flavoring enhance, protein etc..  It would have been obvious to one skilled in the art to use the protein hydrolysate seasoning mix disclosed in Schoenmaker in  the encapsulating liquid in Dalziel when desiring to encapsulate the salt particles with enhanced flavoring.  Dalziel discloses the encapsulating material can be a flavoring agent or protein.  Thus, the use of the Schoenmaker seasoning powder is totally compatible because it is a protein product and a flavoring agent.  One would especially been motivated to use the flavoring enhance as it enhances the flavor but is low in monosodium glutamate which would reduce the sodium intake. As shown in the examples in Schoenmaker, the amounts of flavoring enhancer used can vary depending on the use.  For  instance, in example 5 11% of the flavor enhancer is used to make a coating seasoning mix . It would have been obvious to one skilled in the art to follow the guideline of Schoenmaker and adjust depending on the flavoring enhancement desired.  The Schoenmaker protein hydrolysate seasoning powder contains the amino extract as claimed because it is prepared from the same protein as claimed.  The claims do not define the proportion or type of amino acid.  When the encapsulating liquid containing the protein hydrolysate seasoning powder is used to encapsulate salt, it is obvious whatever the amount that is not the encapsulating liquid is the amount of salt. The parameter of amounts of amino acid extract and the salt can readily be determined by one skilled in the art through routine experimentation.   As to the steps claimed, the determination of patentability in “ product-by-process” claims is based on product itself, even though such claims are limited and defined by process.  Thus, product in such claim is unpatentable, if it is same as or obvious from product of prior art, even if .
Claims 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalziel in view of Schoenmaker as applied to claims 8-9 above, and further in view of Suzuki ( 2011/0104340) and Nakamura ( 2012/0156356).
Dalziel in view of Schoenmaker does not disclose cellulose in the amount claimed.
Nakamura discloses spray-drying of the protein hydrolysate by adding an excipient including dextrin, gelatin and starch.  The amount of excipient can vary from 5-30%. The amount of excipient can affect the recovery and flavor of the seasoning .  ( see paragraph 0025)
Suzuki discloses a powdered composition obtained by spray-drying an emulsion.  For easy powderization, the composition contains an excipient.  The excipient includes dextrin, starch, gelatin, cellulose etc..  ( see paragraphs 0097-0098)
Schoenmaker discloses spray-drying the hydrolysate to form a powder seasoning.  Suzuki teaches to add an excipient for easy powderization.  As shown in Suzuki, cellulose is added as  excipient to use in spray drying.  It would have been obvious to one skilled in the art to use add cellulose taught in Suzuki for easy powderization of the hydrolysate in the Schoenmaker process to form the powder flavor enhancer.  As shown in Nakamura, the amount of excipient used can affect the recovery and flavor of seasoning.  Thus, it would have been obvious to one skilled in the art to determine the optimum amount of cellulose to give the proper powder without affecting the taste through routine experimentation.  .
Response to Arguments
Applicant's arguments filed 4/24/20 have been fully considered but they are not persuasive. 
In the response, applicant argues the new limitation of 30-50%.  The new limitation is addressed above in the rejection. Applicant further argues that the process in the instant claims is not simply a process but the steps will change the final composition of the product.  This argument is not persuasive because the claims are directed at a product and how the product is made does not determine its patentability.  While applicant argues the steps will change the final composition of the product, applicant does not explain how the final composition of the product is changed.  More importantly, there is no parameter defined in the claims that sets forth differences in the product due to the steps.  Applicant repeatedly argues the difference in the processing steps but the claims are not directed to a method.  While applicant argues the process of the instant claim provides the profile of the final amino acid extract for coating the salt, there is no profile defined in the claims.  Applicant further argues the salt product is coated with the liquid phase of amino acid extract. The claim recites the step of obtaining a liquid phase but the liquid phase is dried and pulverized which is the same as the powdery seasoning disclosed in Nakamura. The salt in claim 8 is coated with an aqueous solution comprising pulverized powder.  Dalziel discloses an aqueous coating material.   Claim 8 does not define what amino acid is present in the liquid phase and the claim language does not exclude any specific amino acid.  The powdery seasoning disclosed in Nakamura is an amino acid extract because it is obtained from hydrolyzing protein including the same types of protein claimed.  
Applicant makes reference to the Declaration by Oh.  The declaration had already been considered and was not found to be persuasive.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793